PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $180.25, based upon the following facts: On or about September 28, 1979, claimant was traveling south on West Virginia Route 2 between Belmont, Pleasants County, and the Wood County Line. On the previous two days, respondent’s employees had performed repair work on State Route 2 south of Belmont by filling cracks in the highway with a tar-base substance and then covering the cracks with sand.
On the. evening of September 27, 1979, a heavy rainfall occurred which prevented the tar-base material from hardening properly. The next day, claimant’s vehicle passed over the substance, which splashed onto the vehicle and adhered to it. As a result, the vehicle had to be cleaned and painted. The respondent, having failed to warn travelers of the propensity of the tar to. adhere to vehicles traveling thereon, or to provide personnel to remove the substance as soon as vehicles passed through the tar, was guilty of negligence which was the proximate cause of the damage to claimant’s vehicle. Respondent is therefore liable to the claimant for the sum of $180.25, which is a fair and equitable estimate of the damages sustained.
Based on the foregoing, facts, an award in the above amount is hereby made.
Award of $180.25.